                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:20-cv-01057-RM-SKC

 ROBERT STEPHEN KRAMER, Individually and On Behalf of All
 Others Similarly Situated,

                Plaintiffs,

 v.

 ALTERRA MOUNTAIN COMPANY and
 IKON PASS INC.,

                Defendants.




  [PROPOSED] ORDER APPOINTING ROBERT B. CAREY OF HAGENS BERMAN
  AND JAMES M. EVANGELISTA OF EVANGELISTA WORLEY LLC AS INTERIM
                         CO-LEAD COUNSEL



        WHEREAS, on April 24, 2020, Plaintiff Eckert filed a class action complaint in the

District of Colorado against Alterra Mountain Company and Ikon Pass, Inc. in this District seeking

to represent a class of “All consumers who paid the cost for an Ikon Pass for the 2019-2020 ski

season who were not able to use, or did not otherwise get the full value from those Ikon Passes,

following closure of Defendants’ mountains, ski lifts, ski slopes and recreational facilities on

March 15, 2020 related to the COVID-19 pandemic”, Eckert ECF No. 1, Compl. ¶36, and on April

28, 2020 Plaintiff Cleaver filed a class action complaint in the District of Colorado seeking to

represent a functionally identical nationwide class of persons who “purchased Ikon Passes for the
2019-21 ski season and who, as of March 15, 2020, had not used up all of the days remaining on

their Ikon Passes”, Cleaver ECF No. 1, Compl. Section IV (cumulatively “Moving Plaintiffs”);

       WHEREAS, the other cases pending in the District of Colorado raise virtually identical

claims on behalf of virtually identical putative classes, including: Kramer v. Alterra Mountain

Company et al., case No. 20-cv-01057 (RPM) (filed April 14, 2020), Farmer v. Alterra Mountain

Company et al., case No. 20-cv-01175 (LTB) (filed April 27, 2020), Werner et al. v. Alterra

Mountain Company et al., case No. 20-cv-01254 (filed May 5, 2020), and Steijn et al. v. Alterra

Mountain Company U.S., Inc., case No 20-cv-01347 (transferred to District of Colorado on May

12, 2020) and counsel in those actions oppose early case management;

       WHEREAS, on May 13, 2020 Plaintiffs in this and each of the above-defined actions and

Defendants Alterra Mountain Company, Ikon Pass Inc., and Alterra Mountain Company U.S. Inc.

Filed a Joint Motion to Consolidate (ECF No. 19);

       WHEREAS, on May 18, 2020, this Court entered its Order that the related actions of

Kramer, Eckert, Cleaver, Farmer, Werner, and Steijn be consolidated (ECF No. 17);

       WHEREAS, on May 20, 2020, Moving Plaintiffs filed their Joint Motion, respectfully

requesting this Court appoint Robert B. Carey of Hagens Berman and James M. Evangelista of

Evangelista Worley LLC as Interim Co-Lead Counsel with responsibility for litigating on behalf

of the putative class identified in the Kramer, Eckert, Cleaver, Farmer, Werner, and Steijn cases;

       WHEREAS, the Court has reviewed Moving Plaintiffs’ submission and found Robert B.

Carey of Hagens Berman and James M. Evangelista of Evangelista Worley LLC satisfy the

requirements of Federal Rule of Civil Procedure 23(g)(1) and (4),

       IT IS HEREBY ORDERED THAT:


                                                2
    Pursuant to FRCP Rule 23(g)(2) and (3), the Court designates Robert B. Carey of
    Hagens Berman and James M. Evangelista of Evangelista Worley LLC as Interim
    Co-Lead Counsel in this matter.

    SO ORDERED.



DATED:
                                               HONORABLE RAYMOND P. MOORE




                                           3
